Citation Nr: 1817415	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, claimed as secondary to a service-connected low back disability.

3.  Entitlement to service connection for a cervical spine disability, claimed as secondary to a service-connected low back disability.

4.  Entitlement to service connection for right lower extremity radiculopathy, claimed as secondary to a service-connected low back disability.

5.  Entitlement to a rating higher than 40 percent for a low back disability.

6.  Entitlement to a rating higher than 30 percent for headaches.

7.  Entitlement to a rating higher than 10 percent for left lower extremity radiculopathy.

8.  Entitlement to a rating higher than 0 percent for Wolff-Parkinson-White syndrome.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to December 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In November 2015, the Veteran and his Spouse testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for a psychiatric disability and right lower extremity radiculopathy; entitlement to increased ratings for a low back disability, left lower extremity radiculopathy, headaches, and Wolff-Parkinson-White syndrome; and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An October 2006 RO rating decision denied service connection for a psychiatric disability.

2.  The Veteran did not perfect an appeal of the October 2006 RO decision.

3.  The evidence received since the October 2006 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability.

4.  The evidence is at least in equipoise regarding whether the Veteran has a cervical spine disability related to a service-connected low back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a psychiatric disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection was denied for a psychiatric disability in an October 2006 RO rating decision.  The RO noted that the service medical records did not show any complaints, treatment, or findings that related to a psychiatric disability.  Additionally, although a VA examiner had given a current diagnosis of an adjustment disorder, there was no link between the diagnosed psychiatric disability and service.

A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Robinson v. Peake, 21 Vet. App. 545 (2008); Bingham v. Principi, 18 Vet. App. 470 (2004).  

Previously, the claim for service connection for a psychiatric disability was denied on a direct basis.  At the November 2015 Board hearing, the Veteran claimed that he had a psychiatric disability secondary to a service-connected low back disability.  Additionally, the Veteran has submitted a March 2011 letter from N.A.O.-V., M.D., in which Dr. O.-V. opines that it was more probable than not that the Veteran's "nervous problems" were secondary to his back problem.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's November 2015 Board hearing testimony and March 2011 letter from Dr. O.-V. suggest a possible nexus between a present disability and a service-connected low back disability, that evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a psychiatric disability is reopened.  

Although the new evidence is adequate for the limited purpose of reopening the claim, that does not make it sufficient to allow the grant of the benefits sought.  The Board finds that additional evidentiary development is required and will be discussed below in the remand.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service-connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine

A May 2005 service separation examination report found that the Veteran's neck was normal.  The Veteran indicated on a Report of Medical History that he did not experience arthritis.

In a March 2011 letter, Dr. O.-V. opined that it was more probable than not that the Veteran's service-connected back problem caused and aggravated his cervical problems.  Dr. O.-V. specified that the Veteran had degenerative disc disease at C5-C6 and C6-C7.  Dr. O.V. mentioned that the Veteran's service-connected back problems caused bad posture, loss of correct alignment, and loss of curvature, which led to his cervical problems.  The doctor indicated that putting more stress on one side of the vertebrae than the other led to disc bulging and herniation.

On VA examination in July 2011, the examiner diagnosed degenerative disease of the cervical spine.  The examiner opined that the degenerative disease of the cervical spine was less likely as not caused by or a result of the service-connected lumbar spine condition.  The examiner stated that that medical literature did not support a direct cause-and-effect relationship between degenerative disease of the lumbar spine and the development of degenerative disease of the cervical spine.

Based on all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a cervical spine disability secondary to a service-connected low back disability.  The Board acknowledges the opinion of the VA examiner who opined that the Veteran's the cervical spine disability was less likely as not caused by or a result of the service-connected lumbar spine condition.  However, minimal reasoning was given to support that opinion.  Contrastingly, in a March 2011 letter, Dr. O.-V. gave more details regarding the nature of the Veteran's original low back disability, the mechanics of the entire spinal column, and an explanation of how the low back and cervical spine disabilities were related.  

Taken as a whole, the evidence is at least in equipoise regarding whether a currently diagnosed cervical spine disability was caused by a service-connected low back disability.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran, and find that entitlement to service connection for a cervical spine disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (West 2012).


ORDER

As new and material evidence has been received, the application to reopen a claim for service connection for a psychiatric disability is granted and to that extent only, the appeal is allowed.

Entitlement to service connection for a cervical spine disability, secondary to a service-connected low back disability, is granted.


REMAND

At the November 2015 Board hearing, the Veteran stated that he was not currently receiving Social Security Disability (SSD) benefits.  However, on a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, submitted in May 2011, the Veteran stated that "My claim for Soc Sec. is on record."  That evidence suggests that the Veteran pursued a SSD claim that was eventually denied.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be pertinent to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, VA must seek to obtain the records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Lind v. Principi, 3 Vet. App. 493 (1992).  The SSA records may be relevant to the current appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board finds that the RO should obtain and associate with the claims file a copy of any SSA decision on the Veteran's claim, and copies of all medical records underlying that determination, following the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal agencies.  

At the November 2015 Board hearing, the Veteran stated that he only received treatment at the VA Medical Center in San Juan.  The most recent VAMC records that have been associated with the claims file date from August 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Efforts should be made to obtain all outstanding referenced treatment records, as authorized by the Veteran.

The Veteran last underwent VA examination of the low back in September 2012 and examination of headaches and Wolff-Parkinson-White syndrome in July 2011.  At the November 2015 Board hearing, the Veteran essentially asserted that his lower back and left leg symptoms had increased in severity since the most recent examinations.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  In light of the Veteran's assertions of increased symptoms, remand is required to obtain updated treatment records and provide the Veteran an updated VA examination that evaluates the current symptomatology of the low back, headache, and left leg disabilities.

Further, the Veteran's claim for TDIU is inextricably intertwined with the issues of entitlement to higher ratings.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  Therefore, further consideration of the claim for TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not already associated with the claims file.  All attempts to locate records must be documented in the claims file.

2.  Request from the Social Security Administration complete copies of any disability decisions made concerning the Veteran and copies of the medical records that served as the basis for any decisions.  Make reasonable efforts to obtain the records, including at least one follow-up request if no response is received.  If the records are not available, a negative reply is required.

3.  Then, schedule the Veteran for a VA examination to assess the current severity of headaches.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner is asked to describe in detail the frequency, duration, and severity of the Veteran's headaches.  In discussing the severity of the headaches, the examiner should opine as to whether the Veteran's migraine headaches are characterized by:  (a) Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; (b) Characteristic prostrating attacks occurring on an average once a month over the last several months; or (c) Characteristic prostrating attacks averaging one in two months over the last several months.

4.  Then, schedule the Veteran for a VA examination to assess the current severity of Wolff-Parkinson-White syndrome.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed,  and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner is asked to complete indicated diagnostic tests and studies, to include a laboratory determination of metabolic equivalents (METs) by exercise testing, an electrocardiogram, an echocardiogram, and an x-ray study.  With regard to the MET testing, the examiner must document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should so state, and an estimation by the examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  The examiner is asked to indicate whether the Veteran has:  (a) A workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required; OR (b) A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; OR (c) More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; OR (d) Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

5.  Then, schedule the Veteran for VA orthopedic and neurological examinations by an appropriate physician.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the lumbar spine disability, to include radiculopathy of each lower extremity.

(b)  Concerning any neurological findings, the examiner should state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.

(c)  The physician must conduct range of motion testing for active and passive motion and weight-bearing and nonweight-bearing of the thoracolumbar spine, expressed in degrees.

(d)  The examiner should provide ranges of thoracolumbar spine motion with specific findings as to whether there is objective evidence of pain on motion, weakened motion, excess motion, fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the thoracolumbar spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(e)  The physician should comment as to the existence and frequency of any incapacitating episodes of intervertebral disc syndrome, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify their frequency and duration.

(f)  Opine to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

6.  Then, schedule the Veteran for VA mental disorders examination with a psychiatrist or psychologist.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  The examiner should diagnose all mental disorders found.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that each mental disorder is related to active service or any event of service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that each mental disorder is due to, the result of, or caused by service-connected disabilities.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that each mental disorder has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities.  A rationale should be provided for the opinions.

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


